Citation Nr: 0634217	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot fracture.

2.  Entitlement to an increased disability rating for 
deformity of the distal sternum, status post partial 
xiphoidectomy, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and J.L.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran testified before the undersigned 
at a hearing held at the RO in August 2006. 

At his August 2006 hearing, the veteran raised the issue of 
entitlement to service connection on a secondary basis for 
psychiatric disability.  This matter is referred to the RO 
for appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Turning first to the claim for service connection, the 
veteran contends that he fractured his right foot in service, 
and that he continues to experience residual disability from 
the incident.  In October 2002, the veteran underwent a a VA 
orthopedic examination that was conducted by a physician.  
The examiner noted the presence of tenderness to palpation 
over the bridge of the right foot.  He explained that X-ray 
studies of the foot were pending.  The examiner diagnosed the 
veteran with history of right foot fracture, mildly 
symptomatic.  Unfortunately, the examiner did not address the 
etiology of any right foot disorder present.  Nor are the 
ordered X-ray studies on file.

The veteran thereafter attended a VA examination in August 
2005, which was conducted by a physician's assistant.  The 
examiner did not discern any right foot abnormalities on 
physical examination, and concluded that the veteran did not 
have any right foot impairment.  With respect to recent X-ray 
studies showing a large enthesophyte at the insertion of the 
plantar fascia on the calcaneus, and deformity of the first 
metatarsal head consistent with remote trauma or infection, 
the physician's assistant concluded that those studies were 
not consistent with the examination.  She opined that it was 
less likely as not that the veteran's right foot pains were 
related to service.

Given the discrepancy between the right foot findings 
reported by the October 2002 physician and those reported by 
the August 2005 physician's assistant, as well as the X-ray 
findings demonstrating right foot changes consistent with 
remote trauma, the Board finds that further examination of 
the veteran by a physician would be helpful in the 
adjudication of the service connection claim.

The Board also notes that, at his August 2006 hearing, the 
veteran indicated that a Dr. Brooks had treated him for right 
foot problems in the past.  On remand, the veteran should be 
given the opportunity to authorize VA to obtain relevant 
records from Dr. Brooks.

Turning to the increased rating claim for deformity of the 
distal sternum, the RO initially evaluated the disorder under 
Diagnostic Code 6843 as analogous to a chest wall injury 
without respiratory impairment.  More recently, the RO has 
evaluated the disorder under Diagnostic Code 5297.

At his August 2006 hearing, the veteran testified that he 
experiences constant irritation around his sternum scar, as 
well as pain in the scar itself which radiates.  He indicated 
that he intended to see a physician in September 2006 to 
further evaluate his disorder, and that he would shortly 
undergo a computed axial tomography scan of his chest.  The 
veteran also suggested that the surgery led to 
gastrointestinal impairment.
 
From the record, it is unclear to the Board whether the 
veteran's service-connected disorder involves residuals not 
contemplated by the currently assigned diagnostic code.  The 
veteran has also suggested that he may have gastrointestinal 
impairment associated with the service-connected disorder.  
The Board additionally notes that while the veteran currently 
reports scar pain, the August 2005 examiner did not address 
whether the scar was painful.

Under the circumstances, the Board is of the opinion that a 
more comprehensive VA examination would be helpful in the 
adjudication of the increased rating claim as well.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Dr. Brooks, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran, to include from Dr. 
Brooks, which have not been secured 
previously.  In any event, the RO 
should attempt to obtain the report 
of the X-ray studies of the right 
foot purportedly ordered by the 
October 2002 VA examiner.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this, and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
schedule the veteran for a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any right foot disorder.  
All indicated studies, including X-
ray studies, should be performed, 
and all findings should be reported 
in detail.  With respect to any 
diagnosed right foot disorder, the 
examiner must indicate whether it is 
at least as likely as not that the 
disorder is etiologically related to 
the veteran's period of service, 
including to the right foot injury 
experienced therein.  The rationale 
for all opinions expressed must be 
provided.  The claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.   

4.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the nature and severity 
of the veteran's service-connected 
deformity of the distal sternum, 
status post partial xiphoidectomy.  
All indicated studies, including 
pulmonary function testing, should 
be performed, and all findings 
should be reported in detail.  The 
examiner should specifically 
identify any residuals associated 
with the veteran's service-connected 
disorder, including any respiratory 
or gastrointestinal impairment.  The 
rationale for all opinions expressed 
should be provided.  The claims file 
should be made available to the 
examiner for review.

5.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
reports to ensure that they are in 
complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.

6.  The RO should then readjudicate 
the issues on appeal.  If the 
benefits sought on appeal are not 
granted in full the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).







_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

